Citation Nr: 1221688	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability, claimed as right arm and right hand pain.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional (RO) in Chicago, Illinois, which denied service connection for right hand pain and right arm pain.  It is also on appeal from a September 2010 rating decision from the RO in Milwaukee, Wisconsin, that denied service connection for a right knee disability and right ankle disability.  In this regard, the Board finds that a statement received from the Veteran later that month may be reasonably construed as a notice of disagreement with that determination.  A substantive appeal was received within 60 days of issuance of the statement of the case issued on July 11, 2011.

The RO in Milwaukee has jurisdiction of the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.

During a November 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had undergone treatment at the Jessie Brown Westside VA Medical Center (VAMC) in Chicago, Illinois, from 1971 to 1978.  (Transcript at pages 14 - 15.)  He also testified that from 1978 he underwent treatment at the VAMC in Jackson Mississippi.  (Transcript at page 16.)  He stated that while this treatment was for disabilities other than those on appeal, he would have reported the disabilities at issue to the VA health care providers.  A review of the claims file indicates that it does not contain these VA treatment records.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all VA treatment records dated from 1971 through 1978 from the Jessie Brown Westside VAMC in Chicago, Illinois; all VA treatment records dated from 1978 from the G.V. (Sonny) Montgomery VAMC in Jackson, Mississippi, as well as all other VA treatment records from any VA facility that have not been associated with the record.

2.  Then, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


